Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following action is in response to the remark entered on December 11, 2020.
Claims 1, 3, 7, 8, 10, 15, and 16 are amended.
Claims 2, 5, 9, and 12 are canceled. 
Claim 4, 11, and 14 are original.
Claims 6 and 13 are currently amended
Claims 1, 3-4, 6-8, 10-11, and 13-16 are pending in current application.
This action is made NON-FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-8, 10-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Meisner (U.S. Publication No. 20140090456) in view of Karpman (U.S. Publication No. 20110054704) in view of Tezuka (20110046863). 
Regarding claim 1:
Meisner teaches:
An engine control system comprising: (Electronic engine control system 102 is a digital controller that specifies engine control parameters ECP for actuator systems of gas turbine engine 10 according to control laws 112 [0015].)
an electronic hardware engine controller in signal communication with an actuator, a first engine condition sensor, and a second engine condition sensor, ("a digital controller that specifies engine control parameters ECP for actuator systems" [0015])
the first and second engine condition sensors configured to measure an engine operating parameter, (Paragraph [0013] discloses onboard sensors that are configured to measure pressure and temperature (engine operating parameters). The first engine condition sensor 
wherein the engine controller generates a synthesized engine operating parameter, (Engine controller contains an inlet condition estimator 108 that can be seen in figure 2 that estimates engine operating parameters such as pressure and temperature.)
Meisner also teaches wherein the engine controller uses the synthesized engine operating parameter, and controls the position of the actuator using the synthesized engine operating parameter and the measured common engine operating parameter from a non-faulty engine condition sensor among the first and second engine condition sensors. (“In particular, fault detection and accommodation block 110 selects and forwards sensed pressure and temperature values P.sub.InS and T.sub.InS whenever no fault is flagged, and forwards (to an actuator system) estimated pressure and temperature values P.sub.InE and T.sub.InE as backup values whenever a fault is flagged. Pressure and temperature values may be selected separately; fault detection and accommodation block 110 may, for instance, select and forward sensed inlet pressure P.sub.InS (measured engine operating parameter from a non-faulty engine condition sensor) together with estimated inlet temperature T.sub.InS (synthesized engine operating parameter) in the event of a temperature sensor fault.” [0020]; here Meisner shows that under the event that only one sensor is faulty, in this case the temperature sensor, the fault detection and accommodation block of the engine controller forwards to the actuator system (as described in paragraph [0025]) a synthesized temperature estimate and the sensor data from the non-faulty pressure sensor.)	
 “Electronic engine control system 102 is a digital controller that specifies engine control parameters ECP for actuator systems of gas turbine engine 10 according to control laws 112, and based on a plurality of sensed and/or estimated engine and environmental parameters including inlet pressure P.sub.In and inlet temperature T.sub.In.” 
but does not however explicitly teach adjusting/controlling the position of the actuator based on synthesized and/or estimated operating parameters. However,
Karpman teaches:
the actuator configured to operate at a plurality of different positions that control operation of an engine. (“Typical examples include analog voltage signals for a fuel pump, analog current signals for a valve controller, and pulsed digital signals for a stepper motor or other mechanical actuator. The actuator is attached to a variable-position control device located within apparatus 11, such as a variable-position blocker door for a bypass duct, a variable-position vane, or a variable-geometry exhaust nozzle.” [0037]; Here Karpman shows that the actuator is attached to a variable-position device that allows it to operate at a plurality of positions. Also mentioned are examples of different control signals that can be received by the actuator for control operation of an engine.)
and adjusts the position of the actuator based on the synthesized engine operating parameter in response to detecting a faulty engine condition sensor among the first and second engine condition sensors (“Modules 18 and 19 also utilize system parameters synthesized by CLM 12 to correct or recalibrate aberrant sensor signals, in order to provide faulty engine condition sensor among the first and second engine condition sensors) with synthesized values (synthesized engine operating parameter) from CLM 12,” [0033]; Paragraph [0038] discloses that the input to CLW 13 will be used to control the action of the actuators 44.)
Meisner and Karpman are analogous art because they are in the same field of art, fault sensor accommodation. It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the forwarding of sensed and/or estimated sensor signals to an actuator system as taught by Meisner with the controlling of the position of an actuator based on forwarded control signals taught by Karpman in order to control the position of an actuator based on a sensed and estimated sensor signal. The teaching/motivation to combine is that the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. Meisner’s engine control system is still recognizing sensor faults and synthesizing values as a replacement for faulty sensors and Karpman’s actuator system is still adjusting the position of an actuator based on received command signals from an engine control system. One of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination would also improve sensor fault accommodation for an aircraft. 
Meisner and Karpman also does not teach that the engine operating parameters output from a non-faulty engine condition sensor among the first and second engine condition sensors are common, however, Tezuka teaches:
and the engine operating parameter including a common engine operating parameter measured by both the first and second engine condition sensors, ("when the inputted output signal is not within a permissible range, the sensor associated with the output signal is determined to be abnormal. In the case of two or four redundant sensors, the output signals are compared to each other and when one of the output signals is not identical with the others, it is determined that the sensor associated with the one is abnormal." [0045]; here it shows that sensors can be redundant and paragraph [0039] shows that the redundant sensors measure engine operating parameters such as temperature (T1 sensors) and pressure (P1 sensors))
Meisner and Tezuka are analogous art because they are in the same field of art, engine control systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the sensed engine operating parameters as taught my Meisner to sense common engine parameters as taught by Tezuka. The teaching suggestion/motivation to combine is that by enabling the sensors to sense common operators, the accuracy of the sensed data will be increased as well as the reliability of the fault detection system.

Regarding claim 3:
The combination of Meisner, Karpman, and Tezuka as shown in the rejection above, discloses the limitations of claim 1.
Meisner further teaches: 
The engine control system of claim 1, wherein the engine controller detects a fault associated with one or both of the first and second engine condition sensors based on a comparison between a channel differential threshold value and a cross-channel mismatch value associated with the first and second engine condition sensors. (“Electronic engine control system 102 is comprised of five sections: engine model 104, engine parameter comparison block 106, inlet condition estimator 108, fault detection and accommodation block 110, and control laws 112.  These logic blocks represent distinct processes performed by electronic engine control 102, but may share common hardware.” [0016]; “In other embodiments, fault detection and accommodation block 110 flags a sensor fault if change in P.sub.InS and/or T.sub.InS between timesteps or across multiple timesteps exceeds a threshold value.” [0021] and Figure 3 S6 and S7; Examiner’s notes: Examiner is interpreting under broadest reasonable interpretation cross-channel mismatch value as “difference or change in parameter values”)

Regarding claim 4:
The combination of Meisner, Karpman, and Tezuka, as shown in the rejection above, discloses the limitations of claims 3.
Meisner further teaches: 
The engine control system of claim 3, wherein a single channel fault associated with one of the first engine condition sensor or the second engine condition sensor is determined in response to the cross-channel mismatch value exceeding the channel differential threshold value (“Pressure and temperature values may be selected separately; fault detection and accommodation block 110 may, for instance, select and forward sensed inlet pressure P.sub.InS together with estimated inlet temperature Examiner’s notes: Examiner is interpreting under broadest reasonable interpretation a cross-channel mismatch value as “difference or change in parameter values”)

Regarding claim 6:
The combination of Meisner, Karpman, and Tezuka as shown in the rejection above, discloses the limitations of claims 1.
Meisner further teaches:
The engine control system of claim 1, wherein the engine controller determines an expected sensor tolerance range of the first and second engine condition sensors, and ("Flag a fault if aggregated or average values fall outside of permissible ranges." [0021])
detects a dual channel fault of both the first and second engine condition sensors in response to the measured engine operating parameter deviating outside the expected sensor tolerance range. ("Fault detection and accommodation block 110 flags a sensor fault if values of P and/or T values fall outside of absolute allowable ranges." [0020]; here Meisner teaches in the case 

Regarding claim 7:
The combination of Meisner, Karpman, and Tezuka, as shown in the rejection above, discloses the limitations of claims 6.
Meisner further teaches:
wherein the engine controller replaces the measured engine operating parameter generated by the first and second engine condition sensors with the synthesized engine operating parameter following the detection of the dual channel fault (“Fault detection and accommodation block 110 selects and forwards sensed pressure and temperature values P and T whenever no fault is flagged, and forwards estimated pressure and temperature values P and T as backup values whenever a fault is flagged. [0020])
The combination of Meisner and Karpman as shown in the rejection above teaches replacing the sensed engine operating parameter with synthesized engine operating parameters. Meisner does not explicitly teach, but Karpman further teaches:
and controls the position of the actuator based on the synthesized engine response. (“…Alternatively, modules 18 and 19 replace failed signals with synthesized values from CLM 12, or allow CLW 13 to deploy one actuator (or set of actuators) in order to compensate for another actuator (or set of actuators) that has failed.” [0033]; “Actuators 14 address the control request by manipulating or adjusting one or more control devices (or control elements) within 
Meisner and Karpman are analogous art because they are in the same field of art, sensor fault accommodation. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teaching of Meisner to include the teaching of adjusting the position of the actuator based on the synthesized engine operating parameter in response to detecting a faulty engine sensor by Karpman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the actuator is controlled based on the engine operating parameters.

Regarding claim 8:
Meisner teaches:
A method of controlling a turbine engine, the method comprising: (“A method for accommodating faults among inlet sensors on a gas turbine engine, the method comprising” [claim 11].)
measuring, via a first engine condition sensor and a second engine condition sensor, an engine operating parameter; ("Inlet pressure P. and inlet Temperature T are measured by onboard sensors." [0013]; here Meisner shows a first engine condition sensor measuring temperature, and a second engine condition sensor measuring pressure.)
generating, via an electronic hardware engine controller, a synthesized engine operating parameter; ("… and simultaneously produces estimates (synthesized) P and T of inlet pressure and temperature" [0015]). Examiner notes: Examiner is interpreting under broadest reasonable interpretation “synthesize” to include estimation.
the synthesized engine operating parameter generated independently from the measured common engine operating parameter;  ("… and simultaneously produces estimates (synthesized) P and T of inlet pressure and temperature") [0015]. 
detecting a faulty engine condition sensor among the first and second engine condition sensors; (“Inlet pressure P.sub.In and inlet temperature T.sub.In may, for instance, be critical variables for predicting and avoiding compressor stall and combustor blowout. Inlet pressure P.sub.In and inlet temperature T.sub.In are measured by onboard sensors. Fault detection and accommodation system 100 (see FIG. 2, described below) detects faults in these sensors,” [0013].)
replacing the measured common engine operating parameter output from the faulty engine condition sensor with the synthesized sensor response; and (“Fault detection and accommodation system 100 (see FIG. 2, described below) detects faults in these sensors, and provides estimated values of inlet pressure P.sub.In and inlet temperature T.sub.In as a backup in case of sensor malfunction.” [0013].)
Meisner teaches forwarding a sensed and estimated engine parameter to an actuator system but does not explicitly teach controlling the position of the actuator based on the received parameters. However,
Karpman teaches:
Controlling the position of the actuator using the synthesized engine operating parameter and the measured common engine operating parameter output from the non-faulty engine condition sensor. (“Modules 18 and 19 also utilize system parameters synthesized by CLM 12 to correct or recalibrate aberrant sensor signals, in order to provide more accurate and stable input to CLW 13. Alternatively, modules 18 and 19 replace failed sensor signals (faulty engine condition sensor among the first and second engine condition sensors) with synthesized values (synthesized engine operating parameter) from CLM 12,” [0033]; Paragraph [0038] discloses that the input to CLW 13 will be used to control the action of the actuators 44.)
Meisner and Karpman are analogous art because they are in the same field of art, fault sensor accommodation. It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the forwarding of sensed and/or estimated sensor signals to an actuator system as taught by Meisner with the controlling of the position of an actuator based on forwarded control signals taught by Karpman in order to control the position of an actuator based on a sensed and estimated engine operating parameter. The teaching/motivation to combine is that the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. Meisner’s engine control system is still recognizing sensor faults and synthesizing values as a replacement for faulty sensors and Karpman’s actuator system is still adjusting the position of an actuator based on received command signals from an engine control system. One of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination would also improve sensor fault accommodation for an aircraft. 

and the engine operating parameter including a common engine operating parameter measured by both the first and second engine condition sensors, ("when the inputted output signal is not within a permissible range, the sensor associated with the output signal is determined to be abnormal. In the case of two or four redundant sensors, the output signals are compared to each other and when one of the output signals is not identical with the others, it is determined that the sensor associated with the one is abnormal." [0045]; here it shows that sensors can be redundant and paragraph [0039] shows that the redundant sensors measure engine operating parameters such as temperature (T1 sensors) and pressure (P1 sensors))
Meisner and Tezuka are analogous art because they are in the same field of art, engine control systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the sensed engine operating parameters as taught my Meisner to sense common engine parameters as taught by Tezuka. The teaching suggestion/motivation to combine is that by enabling the sensors to sense common operators, the accuracy of the sensed data will be increased as well as the reliability of the fault detection system.

Regarding claim 10:
The combination of Meisner, Karpman, and Tezuka, as shown in the rejection above, discloses the limitations of claim 8.
Meisner further teaches:
The method of claim 8, further comprising detecting a fault associated with at least one of the first engine condition sensor and the second engine condition sensor based on a comparison between a channel differential threshold value and a cross-channel mismatch value associated with first and second engine condition sensors. (“Electronic engine control system 102 is comprised of five sections: engine model 104, engine parameter comparison block 106, inlet condition estimator 108, fault detection and accommodation block 110, and control laws 112.  These logic blocks represent distinct processes performed by electronic engine control 102, but may share common hardware.” [0016]; “In other embodiments, fault detection and accommodation block 110 flags a sensor fault if change in P.sub.InS and/or T.sub.InS between timesteps or across multiple timesteps exceeds a threshold value.” [0021] and Figure 3 S6 and S7) Examiner’s notes: Examiner is interpreting under broadest reasonable interpretation cross-channel mismatch value as “difference or change in parameter values”

Regarding claim 11:
The combination of Meisner, Karpman, and Tezuka, as shown in the rejection above, discloses the limitations of claim 10.
Meisner further teaches:
The method of claim 10, further comprising detecting a single channel fault associated with one of the first engine condition sensor or the second engine condition sensor in response to the cross-channel mismatch value exceeding the channel differential threshold value. Examiner’s notes: Examiner is interpreting under broadest reasonable interpretation cross-channel mismatch value as “difference or change in parameter values”.
	
Regarding claim 13:
The combination of Meisner, Karpman, and Tezuka as shown in the rejection above, discloses the limitations of claim 8.
Meisner further teaches:
The method of claim 8, further comprising: determining an expected sensor tolerance range of the first and second engine condition sensors; and ("...values fall outside of absolute allowable ranges… flag a fault if aggregated or average values fall outside of permissible ranges." [0021].)
determining a fault corresponding to at least one of the first and second engine condition sensors based on the expected sensor tolerance range. ("...values fall outside of absolute allowable ranges… flag a fault if aggregated or average values fall outside of permissible ranges." [0021].)

Regarding claim 14:
The combination of Meisner, Karpman, and Tezuka as shown in the rejection above, discloses the limitations of claim 13.
Meisner further teaches:
The method of claim 13, further comprising detecting a dual channel fault of both the first and second engine condition sensors in response to the measured engine operating parameter deviating outside the expected sensor tolerance range. ("Fault detection and accommodation block 110 flags a sensor fault if values of P and/or T values fall outside of absolute allowable ranges." [0020])

Regarding claim 15:
The combination of Meisner, Karpman, and Tezuka, as shown in the rejection above, discloses the limitations of claim 14.
Meisner further teaches:
The method of claim 14, further comprising: replacing the measured engine operating parameters output from the first and second engine condition sensors with the synthesized engine operating parameter following detection of the dual channel fault; and("Fault  Examiner notes: Examiner is interpreting under broadest reasonable interpretation “synthesize” to include estimation.
The combination of Meisner, Karpman, and Tezuka as shown in the rejection above, does not explicitly teach but Karpman further teaches: 
adjusting the position of the actuator based on the synthesized engine operating parameter. (“…Alternatively, modules 18 and 19 replace failed signals with synthesized values from CLM 12, or allow CLW 13 to deploy one actuator (or set of actuators) in order to compensate for another actuator (or set of actuators) that has failed.” [0033]; “Actuators 14 address the control request by manipulating or adjusting one or more control devices (or control elements) within apparatus 11.  Apparatus 11 responds to the action of actuators 14, such that the control command provided to CLW 13 is satisfied.”[0038])
Meisner, Karpman, and Tezuka are analogous art because they are in the same field of art, fault sensor accommodation. It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the forwarding of sensed and/or estimated sensor signals to an actuator system as taught by Meisner and Tezuka with the controlling of the position of an actuator based on forwarded control signals taught by Karpman in order to control the position of an actuator based on a sensed and estimated engine operating parameter. The teaching/motivation to combine is that the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 

Regarding claim 16:
Meisner in view of Karpman in view of Tezuka teaches all of the limitations of claim 1.
Meisner also teaches wherein the engine controller uses the synthesized engine operating parameter, and controls the position of the at least one actuator using the synthesized engine operating parameter and the measured engine operating parameter from a non-faulty engine condition sensor among the first and second engine condition sensors. (“In particular, fault detection and accommodation block 110 selects and forwards sensed pressure and temperature values P.sub.InS and T.sub.InS whenever no fault is flagged, and forwards (to an actuator system) estimated pressure and temperature values P.sub.InE and T.sub.InE as backup values whenever a fault is flagged. Pressure and temperature values may be selected separately; fault detection and accommodation block 110 may, for instance, select and forward sensed inlet pressure P.sub.InS (measured engine operating parameter from a non-faulty engine condition sensor) together with estimated inlet temperature T.sub.InS (synthesized engine operating parameter) in the event of a temperature sensor fault.” [0020]; here Meisner shows that under the event that only one sensor is faulty, in this case the temperature sensor, 
Meisner clearly teaches an actuator system that receives sensed and/or synthesized operating parameters from an engine control system as shown in paragraph [0015], “Electronic engine control system 102 is a digital controller that specifies engine control parameters ECP for actuator systems of gas turbine engine 10 according to control laws 112, and based on a plurality of sensed and/or estimated engine and environmental parameters including inlet pressure P.sub.In and inlet temperature T.sub.In.” 
but does not however explicitly teach adjusting/controlling the position of the at least one actuator based on synthesized and/or estimated operating parameters. However, 
Karpman teaches: 
and controls the position of the actuator using the replaced synthesized engine operating parameter and the measured engine operating parameter output from a non-faulty engine condition sensor from among the first and second engine condition sensors.  (“Modules 18 and 19 also utilize system parameters synthesized by CLM 12 to correct or recalibrate aberrant sensor signals, in order to provide more accurate and stable input to CLW 13. Alternatively, modules 18 and 19 replace failed sensor signals (faulty engine condition sensor among the first and second engine condition sensors) with synthesized values (synthesized engine operating parameter) from CLM 12,” [0033]; Here it shows that only the failed sensor values are replaced, not the non-faulty sensor readings. Paragraph [0038] discloses that the input to CLW 13 will be used to control the action of the actuators 44.)

Meisner, Tezuka, and Karpman are analogous art because they are in the same field of art, fault sensor accommodation. It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the forwarding of sensed and/or estimated sensor signals to an actuator system as taught by Meisner with the controlling of the position of an actuator based on forwarded control signals taught by Karpman in order to control the position of an actuator based on a sensed sensor signal from a non-faulty engine sensor and an estimated sensor signal replacing a faulty sensor reading. The teaching/motivation to combine is that the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. Meisner’s engine control system is still recognizing sensor faults and synthesizing values as a replacement for faulty sensors and Karpman’s actuator system is still adjusting the position of an actuator based on received command signals from an engine control system. One of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination would also improve sensor fault accommodation for an aircraft. 

Response to Arguments
	Applicant’s arguments with respect to claim(s) 1, 3, 4, 6-8, 10, 11, and 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-272-5782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664